On Petition eor Rehearing.
Nichols, C. J.
4. — Some of the streets vacated were upon the margin of appellant’s land as then owned by him and were made therefrom, and appéllants contend that appellees should be restricted from going into possession of the lands embracing such streets so vacated beyond the center thereof. In the original opinion, it was held that when streets are vacated the fee thereof to the center of the street continues in the owner of the abutting land; in other words, it goes back to the grantee, immediate or remote, of the owner who dedicated it to public use. By the same principle, where the street or highway has been wholly made from, and upon the margin of, the grantor’s land, the subsequent grant of the adjoining land should be deemed to comprehend the fee in the whole of the street so dedicated. This principle is so decided in the case of Irvin v. Crammond (1915), 58 Ind. App. 540, 108 N. E. 539, which is the case last cited in the original opinion. See, also, Johnson v. Grenell (1907), 188 N. Y. 407, 81 N. E. 161, 13 L. R. A. (N. S.) 551; Haberman v. Baker (1891), 128 N. Y. 253, 28 N. E. 370, 13 L. R. A. 611.
The petition for rehearing is overruled.